IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                                No. 02-20068
                              Summary Calendar



                              PATRICIA MARSH,

                                                    Plaintiff-Appellant,

                                     versus

                  ST. JOSEPH REGIONAL HEALTH CENTER,

                                                    Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-01-CV-1096
                        --------------------
                          November 19, 2002

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Patricia    Marsh   is    appealing      the    district   court’s   order

granting   the    defendant    St.    Joseph    Regional     Health   Center’s

(hereinafter the “hospital”) motion for summary judgment on Marsh’s

Employee Retirement and Income Security Act (ERISA) claims.               Marsh

contends that the hospital terminated her because she made a claim

for injury benefits under the hospital’s employee benefit plan.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No. 02-20068
                                    -2-

      Marsh   failed   to   come   forward     with    evidence     raising   an

inference that the hospital terminated her with the specific

discriminatory intent of retaliation for her seeking benefits under

the   ERISA   plan.    Thus,   she    failed    to    carry   her    burden   of

establishing a prima facie case of discrimination, the necessary

first element of an ERISA claim.             See Stafford v. True Temper

Sports, 123 F.3d 291, 295 (5th Cir. 1997).

      Further, Marsh failed to provide any evidence showing that the

hospital’s stated reason for her termination, the downsizing of the

staff, was pretextual or false.        Marsh failed to present evidence

showing that the true purpose of the action was to deny her

benefits under the employee benefit plan.             Id.

      Marsh   failed   to   satisfy   her    summary    judgment     burden   of

producing evidence showing the existence of genuine issues for

trial.   See Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986);

FED. R. CIV. P. 56(e).      Thus, the district court did not err in

granting the hospital’s motion for summary judgment and dismissing

Marsh’s complaint.

      AFFIRMED.